--------------------------------------------------------------------------------

 
Exhibit 10.4
 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
THIS IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (this “Agreement”), dated as of
December 4th, 2018, by and among SEEDO CORP., a Delaware corporation (the
“Company”), WORLDWIDE STOCK TRANSFER, LLC (the “Transfer Agent”) and YAII PN,
LTD., a Cayman Island exempted Company (“Investor”).
 
WITNESSETH


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and the Investor are executing and delivering a Securities Purchase
Agreement dated the date hereof (the “Securities Purchase Agreement”) pursuant
to which the Company has agreed to sell and the Investor has agreed to purchase
a convertible debenture (the “Debenture”) in the aggregate principal amount of
$550,000, plus accrued interest, which are convertible into shares of the
Company’s common stock, par value $0.0001 per share (the “Conversion Shares”),
at the Investors’ discretion;


WHEREAS, pursuant to the Convertible Debenture the Company shall be entitled to
make payment of interest outstanding there under in shares of the Company’s
common stock (the “Interest Shares”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company, the Investor and the Transfer Agent
hereby agree as follows:
 

1.
CONVERSION SHARES AND INTEREST SHARES.

 
(a)          Instructions Applicable to Transfer Agent.  The parties here to
acknowledge that the Investor shall irrevocably be entitled to deliver to the
Transfer Agent on behalf of the Company a Conversion Notice (the “Conversion
Notice”) in the form attached as Exhibit A to the Debenture, Upon the Transfer
Agent’s receipt of a properly completed and duly executed Conversion Notice the
Transfer Agent shall without the confirmation or instructions from  the Company
and within 3 Trading Days thereafter (i) issue and surrender to a common carrier
for overnight delivery to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Investor or its designees, for the
number of shares of Common Stock to which the Investor shall be entitled as set
forth in the Conversion Notice or (ii) provided the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Investor, credit such aggregate number
of shares of Common Stock to which the Investor shall be entitled to the
Investor’s or its designees’ balance account with DTC through its Deposit
Withdrawal At Custodian (“DWAC”) system provided the Investor causes its bank or
broker to initiate the DWAC transaction. For purposes hereof “Trading Day” shall
mean any day on which the Nasdaq Market is open for customary trading.
 

--------------------------------------------------------------------------------

 
(b).        No Restrictive Legends.          The certificates representing the
Conversion Shares or the Interest Shares shall not bear any legend restricting
transfer and should not be subject to any stop-transfer restrictions and shall
otherwise be freely transferable on the books and records of the Company;
provided that counsel to the Company delivers (i) a notice of effectiveness
provided that the Conversion Shares and or Interest Shares are registered
pursuant to an effective registration statement and (ii) an opinion of counsel
in the form customary to such opinions of counsel acceptable to the Transfer
Agent.
 
(c)          Restrictive Legends.          In the event that the Conversion
Shares and/or the Interest Shares are not registered for sale under the
Securities Act of 1933, as amended, and the certificates for the Conversion
Shares and/or the Interest Shares shall bear the following legend, or its
equivalent:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 
(d)          Removal of Restrictive Legends.In the event that the Investor
submits to the Transfer Agent the Conversion Shares and/or the Interest Shares
for the removal of the restrictive legends whether in connection with a sale of
such shares pursuant to any exemption to the registration requirements the
Securities Act of 1933, as amended, or otherwise the Transfer Agents shall
without the confirmation or instructions from  the Company and within three 3
Trading Days of receipt of all required documentation from the Investor, its
agent or counsel, (i) issue and surrender to a common carrier for overnight
delivery to the address as specified by the Investor, a certificate, registered
in the name of the Investor or its designees, for the number of shares of Common
Stock to which the Investor shall be entitled as set forth pursuant to their
submission or (ii) provided the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Investor, credit such aggregate number of shares of
Common Stock to which the Investor shall be entitled to the Investor’s or their
designees’ balance account with DTC through its Deposit Withdrawal At
Custodian (“DWAC”) system provided the Investor causes its bank or broker to
initiate the DWAC transaction. For purposes hereof “Trading Day” shall mean any
day on which the Nasdaq Market is open for customary trading.
 
2

--------------------------------------------------------------------------------

(e)          Opinions of Counsel.          In the event that the Investor
submits to the Transfer Agent the Conversion Shares and/or the Interest Shares,
for the removal of the restrictive legends whether in connection with a sale of
such shares pursuant to any exemption to the registration requirements the
Securities Act of 1933, as amended, or otherwise and the Company and or its
counsels refuses or fails for any reason to render an opinion of counsel
required for the removal of the restrictive legends the Company hereby
represents and warrants that the Investor is hereby irrevocably and expressly
authorized to have counsel to the Investor to render any and all opinions which
may be required and relied upon by the Transfer Agent.


In the event the Investor submits an opinion of counsel as contemplated in the
preceding paragraph the Transfer Agent hereby acknowledges it will rely on and
accept such opinion of counsel and all documentation submitted in connection
therewith, without the confirmation or instructions from the Company, and issue
such Conversion Shares and/or Interest Shares without restrictive legends as
instructed by the Investor as per Section 1(d) herein.
 
2.           RESERVATION OF SHARES OF THE COMPANY.
 
(a)          The Transfer Agent shall initially reserve for issuance to the
Investor a minimum of 990,000 Conversion Shares and Interest Shares for the
Issuance to the Investor (the “Initial Share Reserve”).  Under no circumstances
shall such number of shares reserved herein be deemed to be a cap on the number
of Conversion Shares and Interest Shares to be issued to the Investor under the
Convertible Debentures.
 
(b)          During the time period the Convertible Debenture is outstanding if
the Initial Share Reserve or any subsequent share reserve thereafter is less
than 3 times the amount outstanding under the Convertible Debenture based on the
volume weighted average price of the Company’s Common Stock as quoted by
Bloomberg, LP, the Investor shall be entitled to request the Transfer Agent
increase the Initial Share Reserve  or any subsequent share reserve (the
“Subsequent Share Reserve”).
 
All such shares shall remain in reserve with the Transfer Agent until the
Investor provides the Transfer Agent instructions that the shares or any part of
them shall be taken out of reserve and shall no longer be subject to the terms
of these instructions.
 
(c)          The Company and the Transfer Agent acknowledge that as of the date
hereof no share reserve exists or will exist so long as the Convertible
Debentures are outstanding
 

3.
AUTHORIZED AGENT OF THE COMPANY.

 
(a)          The Company hereby irrevocably appoints the Investor as a duly
authorized agent of the Company for the purposes of authorizing the Transfer
Agent to process issuances and transfers specifically contemplated herein.
 
(b)          The Transfer Agent shall accept and rely exclusively on the
Conversion Notice submitted by the Investor and shall not seek confirmation
and/or instructions from the Company to process the Conversion Notice or the
issuance thereto without restrictive legends.
 
3

--------------------------------------------------------------------------------

 
(c)          The Transfer Agent shall accept and rely exclusively on the
opinions of counsel and other documentation submitted by the Investor for the
removal of the restrictive legends as contemplated hereunder and shall not seek
confirmation and/or instructions from the Company to process such submission by
the Investor.
 
(d)          The Transfer Agent shall have no liability for relying on such
instructions.  Any Conversion Notice or request for removal of restrictive
legends and such supporting documentation delivered hereunder shall constitute
an irrevocable instruction to the Transfer Agent to process such notice or
notices in accordance with the terms thereof.  Such notice or notices may be
transmitted to the Transfer Agent by facsimile or any commercially reasonable
method.
 
(e)          The Company hereby confirms to the Transfer Agent and the Investor
that it can NOT  and will NOT give instructions, other than as contemplated
herein to Transfer Agent with regard to the issuances contemplated herein.
 
(f)          In the event that the Company provides instructions contrary to
this Agreement to the Transfer Agent, including but not limited to stop orders,
the Transfer Agent will disregard any contrary instructions, including but not
limited to stop orders, submitted by or on behalf of the Company and act
according to such instructions provided by the Investor and according the time
requirements set forth herein.
 
(g)          The Company and the Transfer Agent hereby acknowledge and confirm
that complying with the terms of this Agreement does not and shall not prohibit
the Transfer Agent from satisfying any and all fiduciary responsibilities and
duties it may owe to the Company.
 
(h)          The Transfer Agent, upon request of the Investor and without
instruction or confirmation by the Company, will provide to the Investor the
total number of authorized shares of the Company’s Common Stock as well as the
current outstanding shares of the Company’s Common Stock as of the date of the
request.
 
4.           REPLACEMENT OF TRANSFER AGENT.       The Company hereby agrees that
it shall not replace the Transfer Agent as the Company’s transfer agent without
prior written notice to the Investor.
 
5.           CONTINUATION OF SERVICES.          Notwithstanding the fee’s
incurred by the Investor for issuances hereunder, in the event that the Transfer
Agent is unable to provide services hereunder due to either outstanding balances
owed by the Company and/or the Transfer Agent is unable to locate the Company or
Company Counsel the Transfer Agent shall be authorized to continue its duties
under this Irrevocable Transfer Agent Instructions provided that it is given (i)
payment by the Investor for each conversion or issuance effectuated hereunder,
and (ii) a new opinion from Investor’ counsel as to the issuance of shares as
contemplated hereunder.
 

6.
MISCELEANEOUS.

 
(a)   The Company and the Transfer Agent acknowledge that the Investor is
relying on the representations and covenants made by the Company and the
Transfer Agent hereunder and are a material inducement to the Investor
purchasing convertible debentures under the Securities Purchase Agreement.  The
Company and the Transfer Agent further acknowledge that without such
representations and covenants of the Company and the Transfer Agent made
hereunder, the Investor would not purchase the Convertible Debenture.
 
4

--------------------------------------------------------------------------------

 
(b)          Each party hereto specifically acknowledges and agrees that in the
event of a breach or threatened breach by a party hereto of any provision
hereof, the Investor will be irreparably damaged and that damages at law would
be an inadequate remedy if these Irrevocable Transfer Agent Instructions were
not specifically enforced.  Therefore, in the event of a breach or threatened
breach by a party hereto, including, without limitation, the attempted
termination of the agency relationship created by this instrument, the Investor
shall be entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.
 
(a)          Each party hereto specifically acknowledges and agrees that in any
action to enforce this Agreement or any right hereunder the prevailing party
will be entitled to recover its reasonable attorney’s fees and expenses from the
other party or parties.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

 
COMPANY:
     
SEEDO CORP.
     
By:_____________________________________          
 
Name: Zohar Levy
 
Title:   Chief Executive Officer
 
 
INVESTOR:
 
 
YAII PN, LTD.

 

 
By:          Yorkville Advisors Global, LP
Its:          Investment Manager
 
By:          Yorkville Advisors Global II, LLC
Its:          General Partner
 
By:___________________________          
Name:_________________________          
Title:__________________________        

 
 
TRANSFER AGENT:


WORLDWIDE STOCK TRANSFER, LLC


By: ____________________________
Name: _________________________
Title: __________________________


 
6

--------------------------------------------------------------------------------

 